           Case 1:19-mc-00043-DAD-SKO Document 9 Filed 10/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            Case No. 1:19-MC-00043-SKO

12               Plaintiff,                               FINDINGS AND
                                                          RECOMMENDATIONS FOR
13          v.                                            FINAL ORDER OF GARNISHMENT
                                                          (BANK ACCOUNTS)
14   EVERETT EARL HUNTER, JR.,
                                                          (Doc. 7)
15               Defendant and Judgment Debtor.
                                                          ORDER DIRECTING CLERK RANDOMLY TO
16   WELLS FARGO BANK, N.A.,                              ASSIGN A DISTRICT JUDGE TO THIS
     (and its Successors and Assignees)                   MATTER
17                Garnishee.
                                                          Criminal Case No. 1:01CR05155-OWW
18
                                                          OBJECTIONS DUE: 14 DAYS
19

20
            The Court, having reviewed its files and United States of America’s Request for Findings and
21
     Recommendations for Final Order of Garnishment (Bank Accounts) (Doc. 7), and good cause appearing,
22
     therefore, hereby recommends a Final Order of Garnishment be granted.
23
            Accordingly, IT IS RECOMMENDED that:
24
            1.      The United States’ Request for Findings and Recommendations for Final Order of
25
     Garnishment (Doc. 7) be GRANTED;
26
            2.      Garnishee, Wells Fargo Bank, N.A., be directed to pay the Clerk of the United States
27
     District Court 100% of the contents of the defendant and judgment debtor, Everett Earl Hunter, Jr’s,
28

      Findings and Recommendations                    1
30    for Final Order of Garnishment
            Case 1:19-mc-00043-DAD-SKO Document 9 Filed 10/06/20 Page 2 of 2

 1 account numbers xxxxxx4491, xxxxxx5668, and xxxxxx3451, within fifteen (15) days of the filing of

 2 the Final Order;

 3          3.      Payment shall be made in the form of a cashier’s check, money order or company draft,

 4 made payable to the Clerk of the Court and delivered to the United States District Court, Eastern District

 5 of California, 501 I Street, Room 4-200, Sacramento, California 95814. The criminal docket number

 6 (1:01CR05155-OWW) shall be stated on the payment instrument;

 7          4.      The Court shall retain jurisdiction to resolve matters through ancillary proceedings in the

 8 case, if necessary;

 9          5.      This garnishment shall terminate when the payment is deposited with the Clerk of the

10 Court;

11          6.      The Clerk of Court is directed randomly to assign a District Judge to this matter; and

12          7.      The United States shall mail a copy of these findings and recommendations to the

13 defendant at his last known address.

14          These findings and recommendations are submitted to the district judge assigned to this action,

15 pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 304. Within fourteen (14) days of

16 service, any party may file written objections to these findings and recommendations with the Court and

17 serve a copy on all parties. Such a document should be captioned “Objections to Magistrate Judge’s

18 Findings and Recommendations.” The district judge will review the magistrate judge’s findings and

19 recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are advised that failure to file

20 objections within the specified time may waive the right to appeal the district judge’s order. Wilkerson v.

21 Wheeler, 772 F.3d 834, 839 (9th Cir. 2014).

22
     IT IS SO ORDERED.
23

24 Dated:        October 6, 2020                                 /s/   Sheila K. Oberto              .
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28

      Findings and Recommendations                    2
30    for Final Order of Garnishment
